     Case 1:16-cr-00006-ELR-AJB Document 848 Filed 04/13/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


GUSTAVO ADOLFO                 *
RAMIREZ REYES,                 *
                               *                    HABEAS CORPUS
                               *                    28 U.S.C. § 2255
    Movant                     *
                               *                    CIVIL ACTION NO.
v.                             *                    1:19-CV-03760-ELR
                               *
UNITED STATES OF AMERICA,      *                    CRIMINAL ACTION NO.
                               *                    1:16-CR-00006-ELR-7
    Respondent.                *
                               *
                          _________

                                    ORDER
                                    _________

      This matter is before the Court for consideration of the Report and

Recommendation (“R&R”) of Magistrate Judge Alan J. Baverman. [Doc. 845]. Judge

Baverman recommends that the Government’s motion to dismiss [Doc. 843] be

granted; Movant’s § 2255 Motion [Doc. 789] be dismissed as moot; a Certificate of

Appealability be denied; and civil action number 1:19-cv-3760-ELR-AJB be

dismissed as moot.

      After conducting a careful and complete review of a magistrate judge’s findings

and recommendations, a district court judge may accept, reject, or modify a magistrate

judge’s R&R. 28 U.S.C. § 636(b)(1) (C); Williams v. Wainwright, 681 F.2d 732 (11th
     Case 1:16-cr-00006-ELR-AJB Document 848 Filed 04/13/21 Page 2 of 2




Cir. 1982). No objections to the magistrate judge’s R&R have been filed, and

therefore, the Court has reviewed the R&R for plain error. See United States v. Slay,

714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.

      Accordingly, the Court ADOPTS the R&R [Doc. 845] as the opinion of this

Court. For the reasons stated in the R&R, the Court GRANTS the Government’s

motion to do dismiss [Doc. 843] and DISMISSES as moot Movant’s § 2255 Motion

[Doc. 789]. Additionally, the Court DECLINES to issue a certificate of appealability

because after considering 28 U.S.C. § 2253(c)(2), the Court finds that Movant has not

made a substantial showing of the denial of a constitutional right. The Court

DIRECTS the Clerk to CLOSE the civil case associated with Movant’s § 2255

Motion: Civil Action No. 1:19-CV-03760-ELR.

      SO ORDERED, this 12th day of April, 2021.


                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




                                         2
